Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed December 30, 2021 have been entered. Accordingly, claims 1-22 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 1, 5, 7, and 16. Claims 4 and 6 are cancelled by applicant. Claims 21 and 22 are newly presented. The previous 112 rejection has been withdrawn due to applicant’s amendments. The previous 102 and 103 rejections have been modified due to amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“operating device” in claim 1, line 9 and corresponding to the structural element 15 which moves the jaw toward and away from each other in order for a work piece to be placed in between as described in paragraph 0034;

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the insert body" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "The device according to claim 6" in line 1. The limitations of claim 16 is depended on a cancelled claim 6, rendering the claim indefinite.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bronzino (US Patent No. 9,296,090) in view of Ross (US Patent No. 4,928,938).
Regarding claim 5, Bronzino discloses: an embossing device (Figures 1-4 element 1) for providing plastic deformations on a workpiece (element 7), comprising: 
a first jaw (element 2) that comprises a seat (element 11) for holding an insertion body (element 12 and see annotated figure below) that is arranged on the seat and fastened thereon (see annotated figure below and see also col. 4, ll. 17-31); 
a second jaw (element 2) that is a counter support (element 11) opposed to the insertion body, wherein the seat of the first jaw has a polygonal pocket (see figures 2a-2b and 4 that show the seat (element 11) having a polygonally shape that pockets element 12); and 
an operation device (element 3/4) that is configured to move one of the first jaw and the second jaw toward and away from the other one of the first jaw and the second jaw (see col. 3, ll. 47-52).

    PNG
    media_image1.png
    693
    717
    media_image1.png
    Greyscale

However, Bronzino appears to be silent wherein the polygonal pocket is configured to receive a corresponding polygonal shaft of the insert body so that the insert body can be used in different index positions.
Ross teaches it was known in the art to have a device (Figures 1-6) comprising a first/second jaws (elements 11/12/15/16) with a pocket (elements 23A-D) for holding an insertion body (element 17/30), and wherein the pocket is configured to receive a corresponding shaft (element 31) of the insert body so that the insert body can be used in different index positions (see figure 5 and see also col. 4, ll. 45-67 and col. 6, ll. 1-19).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Bronzino with the teachings of Ross to provide the polygonal pocket is configured to receive a corresponding polygonal shaft of the insert body so that the insert body can be used in different index positions. Doing so allows the insertion body to be used in different index positions thus increasing the capability of accommodating a wide range of work piece shapes while also maintaining a secure hold during operations.
However, Bronzino modified appears to be silent regarding the corresponding shaft being polygonal.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Bronzino to provide wherein the corresponding shaft is polygonal, since a change in shape of an element involves only routine skill in the art. Doing so provides the shaft having a polygonal shape in order to provide multiple different securement surfaces throughout the shaft, thus securing and preventing the insertion body from moving and being damaged during operations. (See MPEP 2144.04 (IV)(B)
Regarding claim 7, Bronzino modified discloses: the device according to claim 5, wherein the polygonal pocket is a plurality of polygonal pockets (see figures 1 and 4 showing a plurality of polygonal pockets (element 11)) and the insertion body is a plurality of insertion bodies (see figures 1 and 4 showing a plurality of insertion bodies (element 12)).
However, Bronzino modified appears to be silent wherein the plurality of polygonal pockets configured to receive a corresponding polygonal shaft of the plurality of insertion bodies so that the plurality of insertion bodies can be used in different index positions.
Ross further teaches it was known in the art to have a device (Figures 1-6) comprising a first/second jaws (elements 11/12/15/16) with a plurality of pockets (elements 23A-D) for holding an insertion body (element 17/30), and wherein the plurality of pockets are configured to receive a corresponding shaft (element 31) of the plurality of insertion bodies so that the insert body can be used in different index positions (see figure 5 and see also col. 4, ll. 45-67 and col. 6, ll. 1-19).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Bronzino with the teachings of Ross to provide the plurality of polygonal pockets configured to receive a corresponding polygonal shaft of the plurality of insertion bodies so that the plurality of insertion bodies can be used in different index positions. Doing so allows the insertion bodies to be used in different index positions thus increasing the capability of accommodating a wide range of work piece shapes while also maintaining a secure hold during operations.
However, Bronzino modified appears to be silent regarding the corresponding shaft being polygonal.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Bronzino to provide wherein the corresponding shaft is polygonal, since a change in shape of an element involves only routine skill in the art. Doing so provides the shaft having a polygonal shape in order to provide multiple different securement surfaces throughout the shaft, thus securing and preventing the insertion body from moving and being damaged during operations. (See MPEP 2144.04 (IV)(B)
Regarding claim 8, Bronzino modified discloses: the device according to claim 5, wherein the counter support comprises one or more insertion bodies (see col. 4, ll. 1-3 where the prior art states that there are five element 11). 
Regarding claim 9, Bronzino modified discloses: the device according to claim 5, wherein the insertion body comprises bar-like projections (element 14) that are arranged as an embossing structure for engaging the workpiece (see col 4, ll. 42-52).
Regarding claim 10, Bronzino modified discloses: the device according to claim 5, wherein the insertion body is a hard material body (see col. 7, ll. 1-17) or a powder steel body.
Regarding claim 11, Bronzino modified discloses: the device according to claim 5, wherein the insertion body comprises a bar-like projection (element 14) that extends along a lateral surface (see figure 2b shows a lateral surface (element 18) of  the insertion body.
Regarding claim 12, Bronzino modified discloses: the device according to claim 11, wherein the first jaw or the second jaw comprises a workpiece support surface (elements 5/6) and the bar-like projection extends parallel to the workpiece support surface (see annotated figure below showing element 12 which comprise the bar-like projections (element 14), extending parallel to portions of the work piece support surface (elements 5/6).

    PNG
    media_image1.png
    693
    717
    media_image1.png
    Greyscale

Regarding claim 13, Bronzino modified discloses all of the elements as stated above in the rejection of claims 5 and 11, but appears to be silent wherein the bar-like projection has a triangular cross-section.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Bronzino to provide wherein the 
Regarding claim 14, Bronzino modified discloses: the device according to claim 11, wherein the bar-like projection is straight (see Detail A in the annotated figure below showing portions of the bar-like projection (element 14) being straight).

    PNG
    media_image2.png
    628
    669
    media_image2.png
    Greyscale

Regarding claim 15, Bronzino modified discloses: the device according to claim 11, wherein the bar-like projection adjoins a surface that is configured as a workpiece contact surface (element 23).
Regarding claim 16, Bronzino modified discloses: the device according to claim 6, wherein the polygonal pocket is a plurality of polygonal pockets (see figures 1 and the insertion body is a plurality of insertion bodies (see figures 1 and 4 showing a plurality of insertion bodies (element 12)).
However, Bronzino modified appears to be silent wherein the plurality of polygonal pockets configured to receive a corresponding polygonal shaft of the plurality of insertion bodies so that the plurality of insertion bodies can be used in different index positions.
Ross further teaches it was known in the art to have a device (Figures 1-6) comprising a first/second jaws (elements 11/12/15/16) with a plurality of pockets (elements 23A-D) for holding an insertion body (element 17/30), and wherein the plurality of pockets are configured to receive a corresponding shaft (element 31) of the plurality of insertion bodies so that the insert body can be used in different index positions (see figure 5 and see also col. 4, ll. 45-67 and col. 6, ll. 1-19).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Bronzino with the teachings of Ross to provide the plurality of polygonal pockets configured to receive a corresponding shaft of the plurality of insertion bodies so that the plurality of insertion bodies can be used in different index positions. Doing so allows the insertion bodies to be used in different index positions thus increasing the capability of accommodating a wide range of work piece shapes while also maintaining a secure hold during operations.
However, Bronzino modified appears to be silent regarding the corresponding shaft being polygonal.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Bronzino to provide wherein the corresponding shaft is polygonal, since a change in shape of an element involves only routine skill in the art. Doing so provides the shaft having a polygonal shape in order to provide multiple different securement surfaces throughout the shaft, thus securing and preventing the insertion body from moving and being damaged during operations. (See MPEP 2144.04 (IV)(B)
Regarding claim 17, Bronzino modified discloses: the device according to claim 16, wherein the counter support comprises one or more insertion bodies (see col. 4, ll. 1-3 where the prior art states that there are five element 11).
Regarding claim 18, Bronzino modified discloses: the device according to claim 17, wherein the plurality of insertion bodies and the one or more insertion bodies comprise bar-like projections (element 14) that are arranged as an embossing structure for engaging the workpiece (see col 4, ll. 42-52).
Regarding claim 19, Bronzino modified discloses: the device according to claim 18, wherein the plurality of insertion bodies and the one or more insertion bodies are a hard material body (see col. 7, ll. 1-17) or a powder steel body.
Regarding claim 20, Bronzino modified discloses: the device according to claim 19, wherein the bar-like projections extend along a lateral surface (see figure 2b shows a lateral surface (element 18) of element 11 wherein element 12 sits on via a screw (element 20), thus when element 12 bar-like projections (element 14) extend along a lateral surface) of the plurality of insertion bodies and the one or more insertion bodies insertion body.
Regarding claim 21, Bronzino modified discloses: the device according to claim 5, wherein the polygonal pocket of the first jaw is a first plurality of polygonal pockets  (see figures 1 and 4 showing a plurality of polygonal pockets (element 11)) and the insertion body is a first plurality of insertion bodies (see figures 1 and 4 showing a plurality of insertion bodies (element 12)), and the second jaw comprises a second plurality of polygonal pockets (see figures 1 and 4 showing a plurality of polygonal pockets (element 11)) for holding a second plurality of insertion bodies (see figures 1 and 4 showing a plurality of insertion bodies (element 12)) that are arranged on second plurality of polygonal pockets (see figures 1 and 4) and fastened to the second jaw (col. 4, ll. 17-31).
However, Bronzino modified appears to be silent wherein the first plurality of polygonal pockets configured to receive a corresponding polygonal shaft of the first plurality of insertion bodies and the second plurality of polygonal pockets configured to receive a corresponding polygonal shaft of the second plurality of insertion bodies so that the first plurality of insertion bodies and the second plurality of insertion bodies can be used in different index positions.
Ross further teaches it was known in the art to have a device (Figures 1-6) comprising a first/second jaws (elements 11/12/15/16) with a plurality of pockets (elements 23A-D) for holding a plurality of insertion body (element 17/30), and wherein the first plurality of polygonal pockets configured to receive a corresponding shaft (element 31) of the first plurality of insertion bodies and the second plurality of polygonal pockets configured to receive a corresponding polygonal shaft (element 31) of the second plurality of insertion bodies so that the first plurality of insertion bodies and the second plurality of insertion bodies can be used in different index positions (see figure 5 and see also col. 4, ll. 45-67 and col. 6, ll. 1-19).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Bronzino with the teachings of Ross to provide the first plurality of polygonal pockets configured to receive a corresponding shaft of the first plurality of insertion bodies and the second plurality of polygonal pockets configured to receive a corresponding polygonal shaft of the second plurality of insertion bodies so that the first plurality of insertion bodies and the second plurality of insertion bodies can be used in different index positions. Doing so allows the insertion bodies to be used in different index positions thus increasing the capability of accommodating a wide range of work piece shapes while also maintaining a secure hold during operations.
However, Bronzino modified appears to be silent regarding the corresponding shaft being polygonal.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Bronzino to provide wherein the corresponding shaft is polygonal, since a change in shape of an element involves only routine skill in the art. Doing so provides the shaft having a polygonal shape in order to provide multiple different securement surfaces throughout the shaft, thus securing and preventing the insertion body from moving and being damaged during operations. (See MPEP 2144.04 (IV)(B)
Regarding claim 22, Bronzino modified discloses: the device according to claim 21, wherein the first plurality of insertion bodies and the second plurality of insertion bar-like projections (element 14) that are arranged as an embossing structure for engaging the workpiece (see figures 1 and 4) and wherein the bar-like projections of the first plurality of insertion bodies and the second plurality of insertion bodies extend along a lateral surface (see figure 2b shows a lateral surface (element 18) of element 11 wherein element 12 sits on via a screw (element 20), thus when element 12 bar-like projections (element 14) extend along a lateral surface) of the first plurality of insertion bodies and the second plurality of insertion bodies.
Regarding claims 1-3 if a prior art device, in its normal and usual operation would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed would necessarily result from the normal operation of the claimed embossing device (see apparatus rejected in claims 5-22). See MPEP 2112.02

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
On page 6-7, the applicant discusses the amendments of claim 1 to now recite “clamping the workpiece in a clamping device by clamping jaws configured to match with depressions formed in the workpiece after the at least one insertion body has penetrated into the workpiece by a desired extent and has thus created the depressions 
The examiner respectfully disagrees. The claim limitations of claim 1 does not require or state a preparation step and furthermore the prior art of Bronzino discloses the structural limitations of the device, thus would need to clamp the work piece (preparation steps) prior to any machining operations, thus meeting the claim limitation. Furthermore, the newly presented limitation of claim 1 “in order to carry out further machining process”, indicates that claim 1 refers to clamping for machining and not step a of preparation for clamping. Thus, the arguments have been found unpersuasive. 
Applicants arguments on pages 6-7 regarding claim 5 newly presented amendments have been considered, but are moot because the arguments do not apply to the current rejection being used. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        02/24/2022

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        February 26, 2022